Prospectus May 1, 2011 T. Rowe Price Health Sciences Portfolio—II An aggressive stock fund seeking long-term capital growth through investments in companies expected to benefit from changes in the health care, medicine, or life sciences fields. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Health Sciences Portfolio – II 1 2 T. Rowe Price Account Information Pricing Shares and Receiving Sale Proceeds 4 Rights Reserved by the Funds 6 Dividends and Other Distributions 6 Distribution, Shareholder Servicing, and Recordingkeeping Fees 6 3 More About the Fund Organization and Management 7 More Information About the Fund and Its InvestmentRisks 8 Investment Policies and Practices 10 Disclosure of Fund Portfolio Information 13 Financial Highlights 13 SUMMARY Investment Objective The fund seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. There may be additional expenses that apply as described in your insurance contract prospectus. Fees and Expenses of the Fund’s II Class Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.95% Distribution and service (12b-1) fees 0.25% Other expenses 0.00% Total annual fund operating expenses 1.20% Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
